       Case 1:20-cv-03764-GHW-KNF Document 26 Filed 02/08/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
DAMIQUE FENNELL,                                           :

                                     Petitioner,           :

                            -against-                      :             ORDER

TIMOTHY MCCARTHY, Superintendent                           :     20-CV-3764 (GHW) (KNF)
of Auburn Correctional Facility,
                                                           :
                                      Respondent.
----------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE


         The petitioner, proceeding pro se, filed a petition under 28 U.S.C. § 2254 for a writ of habeas

corpus. On May 19, 2020, the respondent was ordered to “file and serve (1) an answer to the petition

and (2) the transcripts and briefs identified in Rule 5 of the Rules Governing Section 2254 Cases in

the United States District Courts” and the petitioner was provided an opportunity to “file and serve

reply papers, if any, within thirty days from the date he is served with Respondent’s answer.”

Docket Entry No. 5. On September 21, 2020, the respondent filed his memorandum of law in

opposition to the petition, Docket Entry No. 14, in which he makes citations to the transcripts and

briefs, but he did not file “the transcripts and briefs identified in Rule 5 of the Rules Governing

Section 2254 Cases in the United States District Courts,” as directed by the May 19, 2020 order.

         On or before February 15, 2021, the respondent shall serve and file “the transcripts and briefs

identified in Rule 5 of the Rules Governing Section 2254 Cases in the United States District Courts,”

including those referenced in the opposing memorandum of law. On or before March 15, 2021, the
      Case 1:20-cv-03764-GHW-KNF Document 26 Filed 02/08/21 Page 2 of 2




petitioner may serve and file his reply to the respondent’s opposition to the petition.

     The Clerk of Court is directed to mail a copy of this Order to the petitioner.

Dated: New York, New York
       February 8, 2021                                 SO ORDERED:
